         Case 3:18-cr-00090-JAM Document 419 Filed 12/23/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                       :       CRIMINAL NO.: 3:18-CR-0090(JAM)
                                               :
       v.                                      :
                                               :
WILSON VELEZ, ET AL.                           :

                                FINAL ORDER OF FORFEITURE

       Whereas on August 15, 2019, this Court entered a Preliminary Order of Forfeiture that

forfeited, pursuant to 21 U.S.C. § 853, the following: Four Thousand Two Hundred Eleven Dollars

($4,211.00) in United States currency; One (1) 10K yellow gold Jesus head ring; One (1) 10K

yellow gold six-sided Jesus head ring; One (1) 10K yellow gold crucifix; One (1) 10K yellow gold

flat link chain; One (1) 14K yellow gold cross with fancy bale; One (1) 10K yellow gold link

bracelet (8.5 inches); One (1) Michael Kors Lady’s yellow quartz watch; One (1) Lady’s Michael

Kors yellow quartz watch with yellow case, chronograph bearing serial number MK5166; One (1)

Gents Bulova quartz watch; One (1) 10K yellow gold Jesus head pendant; One (1) 10K yellow

gold crown; One (1) 10K yellow gold Jesus and Crown seized from 285 Maple Hill Avenue,

Newington, Connecticut on or about December 7, 2017, and Five Thousand Dollars ($5,000.00)

in United States currency seized from the Defendant on or about April 5, 2018.

       And whereas, pursuant to 21 U.S.C. § 853(n), for at least 30 consecutive days, beginning

on August 22, 2019, and ending on September 20, 2019, the United States published on the

Government’s forfeiture website on the Internet, http://www.forfeiture.gov, notice of this

forfeiture and of the intent of the United States to dispose of the property as the Attorney General

may direct, and further notifying all third parties of their right to petition the Court within thirty

days for a hearing to adjudicate the validity of their alleged legal interest in the property.
         Case 3:18-cr-00090-JAM Document 419 Filed 12/23/19 Page 2 of 2



       And whereas no other claims or timely petitions have been filed.

       Accordingly, it is hereby ORDERED, ADJUDGED, and DECREED:

       That, pursuant to 21 U.S.C. § 853(n)(7), the right, title, and interest to: Four Thousand Two

Hundred Eleven Dollars ($4,211.00) in United States currency; One (1) 10K yellow gold Jesus

head ring; One (1) 10K yellow gold six-sided Jesus head ring; One (1) 10K yellow gold crucifix;

One (1) 10K yellow gold flat link chain; One (1) 14K yellow gold cross with fancy bale; One (1)

10K yellow gold link bracelet (8.5 inches); One (1) Michael Kors Lady’s yellow quartz watch;

One (1) Lady’s Michael Kors yellow quartz watch with yellow case, chronograph bearing serial

number MK5166; One (1) Gents Bulova quartz watch; One (1) 10K yellow gold Jesus head

pendant; One (1) 10K yellow gold crown; One (1) 10K yellow gold Jesus and Crown; and Five

Thousand Dollars ($5,000.00) in United States currency is hereby condemned, forfeited, and

vested in the United States of America and that no right, title, or interest to the property shall exist

in any other party:

       That pursuant to 21 U.S.C. §§ 853(g)-(i), the United States may dispose of this property

according to law; and

       That the Clerk of Court is directed to send four (4) certified copies of this Final Order of

Forfeiture to Assistant United States Attorney Brian P. Leaming, 450 Main Street, Room 328,

Hartford, Connecticut 06103, as well as copies of this order to all counsel or parties of record.

       SO ORDERED this UG
                       ___ day of _________,
                                   'HFHPEHU 2019 at New Haven, Connecticut.


                                               ____________________________________
                                                V-HIIUH\$ONHU0H\HU
                                               JEFFREY A. MEYER
                                               UNITED STATES DISTRICT JUDGE
